In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-22-00327-CR


                          NICHOLAS VERNELL BLAIR, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 108th District Court
                                        Potter County, Texas
                  Trial Court No. 80,809-E-CR, Honorable Dee Johnson, Presiding

                                        December 15, 2022
                                 MEMORANDUM OPINION
                      Before QUINN, C.J., and DOSS and YARBROUGH, JJ.


       Pursuant to a plea bargain agreement, Appellant, Nicholas Vernell Blair, was

convicted of evading arrest or detention1 and sentenced to two years’ confinement.2 The

trial court’s certification of Appellant’s right of appeal reflects that this is a plea bargain

case from which Appellant has no right of appeal. The certification comports with the



       1   See TEX. PENAL CODE ANN. § 38.04(b)(2)(A).
       2  The Court notes that a judgment nunc pro tunc was signed by the trial court on November 7,
2022, correcting Appellant’s sentence.
record before the Court. Notwithstanding the certification, Appellant filed a notice of

appeal, pro se, challenging his conviction.3


       We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.” By letter of November 14, 2022, we notified Appellant of the consequences

of the trial court’s certification and directed him to file a response demonstrating grounds

for continuing the appeal by November 28. To date, Appellant has not filed a response

or had any further communication with this Court.


       Accordingly, we dismiss the appeal based on the trial court’s certification. See

TEX. R. APP. P. 25.2(d).

                                                              Per Curiam

Do not publish.




        3 Appellant filed a document on November 3, 2022, which the Court has construed as a notice of

appeal from the trial court’s judgment of conviction and sentence.
                                                  2